DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 01/27/2020.                      .
2.	Claims 6 - 8 are newly added claims.
3.	Claims 1 -8 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to PCT/JP2017/027574 filed on 07/28/2017. 
NOTE:                                                                                                                                                                      
Applicant is required to amend the disclosure to include the domestic benefit as part of the instant specification submitted on 01/27/2020. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 									
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 01/27/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 01/27/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings Objection
1. 	The applicant’s drawings submitted on 01/27/2021 are acceptable for examination purposes except for the following:
A. 	Figures 1 - 4 should be designated by a legend such as –Prior Art–because only that which is old is illustrated (Figure 1 – 4 are generic arrangements and operation of the SS block with regards to the new radio technology). Corrected drawings in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claims 1 – 4: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim (claim 1) limitation(s) is/are: 

‘a reception section…”
“a control section..”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

2.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
3.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 – 3 and 5 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO (US 2019/0200306, the provisional date of 62/472,505 is relied on dated March 16th 2017, a copy of this document is include and the pertinent figure and paragraphs highlighted for the applicant’s consideration) in view of Jiang et al. (US 2019/0306820 A1, the PCT date is relied on as  the effectively filed date of which  a copy of the PCT document (translated) is include for the applicant’s consideration in order to verify support).
Regarding claim 1, Ko discloses: A user terminal (figure 14, “User equipment”) comprising: 
a reception section (figure 14 label 20) that receives a Synchronization Signal (SS) block including a synchronization signal and a broadcast channel (Figure 13, label S1320, SS/PBCH block transmission); and 
a control section (figure 14, processor 40) that specifies SS block identification information based on at least a sequence of a first reference signal and a sequence of a second reference signal, (¶ 0165, ¶ 0192, ¶ 0194 and ¶ 0284 - ¶ 0295, the SS block is identified by a particular index, different DMRS sequences per block, see figure 11)
 the sequence of the first reference signal being a sequence to be allocated to a first symbol,(the sequence of the first reference signal is used in the modulation of the PBCH as seen in figure 11 = ¶ 0287, the first PBCH is allocated on the third and fourth symbols (figure 11) =¶ 0145. See ¶ 0167 - ¶ 0168, ¶ 0194 for multiple DM-RS sequences) and being generated based on cell identification information for identifying a cell, and (¶ 0287, the sequence being generated entails the cell ID and the SS block),
(the sequence of the second reference signal is used in the modulation of the PBCH as seen in figure 11 = ¶ 0287, the first PBCH is allocated on the third and fourth symbol (figure 11) =¶ 0145. See ¶ 0167 - ¶ 0168, ¶0194 for multiple DM-RS sequences))
 and being different from the sequence of the first reference signal (¶ 0194, different sequence for a given SS block).
[Note:  the two DM-RS  sequences  used to modulate the two different PBCH can be interpreted as being in the same SS block or in different SS block. Also the first symbol can be interpreted as the second symbol, the applicant needs to clarify this by stating whereby the first symbol is different than that of the second symbol. In other words a single symbol that houses the PBCH can be modulated with two different DM-RS sequences see ¶ 0120 of Pan et al. (US 2020/0067755 A1)=¶ 76 of the provision application 62/519,532 ].
Ko discloses every aspect of claim 1, except partial SS block identification information is used in constructing the two DMRS sequence. Such difference is seen in the reference of Jiang see first ¶ 0058, two partial information are used to indicate the position of the SS block, the position of the SS block is characterized by an index comprising of  bits see also ¶ 0066 and ¶ 0073. ¶ 0097 clearly states that the DRMS sequences are generated based on partial position information of the SS/PBCH blocks, see also ¶ 0103 in which the PCI (physical ID) can be involved in generating the DMRS sequences. In other words in creating two different DMRS sequences, parts of position [¶ 0004 of Jiang].
	NOTE: See also Si (US 2018/0262308 A1,  the provisional date of 62/469,040 is relied on dated March, 9th 2017, a copy of this document is include and the paragraphs highlighted for the applicant’s consideration which also discloses the limitation covered by Jang above:¶ 0295  along with ¶ 0296, discloses the concept of using partial index information of the SSB to create the DMRS sequence and a physical cell ID. In other words it would have been easily conceivable to one having ordinary skill in the art to use part of the SS block index to create the first DMRS sequence and the remaining part of the SS Block index to create the second DMRS sequence). [KSR at 1396:  “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”].
 	Claim 5 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Regarding claim 2, Ko further discloses:  The user terminal according to claim 1, wherein the first and second reference signals are each arranged at a frequency position of each of the first and second symbols based on a third part different from the first part and the second other part of the SS block identification information. [¶ 0165, there can be many DRMS sequences generated, the DRMS sequences modulated the PBCH that are located strategically in a given symbol per SS block as seen in figure 11 and 12, the symbols position occupies multiple sub carriers in the frequency domain as seen in figure 11. The reference of Si as seen in the rejection used in claim 1  (¶ 00295 - ¶ 00296) rely on the concept of using partial index information of the SSB to create the DMRS sequence. Hence the index can be broken up into multiple parts and be applied accordingly to the DRMS sequences ].

 	Claim 6 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

Regarding claim 3, Ko further discloses:  The user terminal according to claim 1 [[or 2]], wherein the first and second reference signals are arranged at a same frequency position between the first and second symbols. [figure 11, the PBCH occupies 2 symbols in the time domain, the frequencies are the same on the “F” axis for the PBCH symbols. The sequences that are generated in ¶ 0165 are used to modulate the DRMS in these symbol and frequency position].

Allowable Subject Matter
1.	Claims 4  and 7- 8  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all ejection(s)/ objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/           Primary Examiner, Art Unit 2463